PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/605,446
Filing Date: 15 Oct 2019
Appellant(s): Halliburton Energy Services, Inc.



__________________
Michael A. Silliman 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 October 2021  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1,  4-7, 9-11, 21, 23-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0022980A1 (Leidinger).
Regarding claims 1, 4-6, 21 and 23-24 , Leidinger teaches a method comprises providing a  slurry comprising water and   fibers having crystallization seeds attached to their surface,  and  pumping the slurry into a borehole,  wherein the fibers “turning into an integral moiety of the three dimensional and complex  arrangements” of the hardening matrix  and  providing sufficient sealing performance even under cracking([0149], [0150], [0232], [0233] and [0235]),  which meets the limitation of “at least partially plugging the loss zone by forming a fiber network across the loss zone via the fiber additive”. 
Leidinger teaches that the fiber includes synthetic polymer based fibers selected from polyester, aramid, polyvinyl alcohol, etc. ([0152]), which meets the claimed synthetic fiber,  and the crystallization seeds include calcium carbonate ([0034]). 
Leidinger further teaches that the fiber has a diameter of 10 µm to 100 µm [0152]), which overlaps with the claimed diameter, and a length of 0.5 mm to 26 cm ([0152]), which encompasses the claimed length. Thus the aspect ratio of the fiber is 5:1 to 2600,000, which overlaps with the claimed aspect ratio. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include fibers of the instantly claimed diameter, length and aspect ratio since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 7, Leidinger discloses that the crystallization seeds have a size range of 10 nm to 10 µm ([0033] and [0240]), which meets the claimed thickness. 
Regarding claims 10 and 11, Leidinger teaches that the fiber is present in an amount of 0.1 to 5 wt.% ([0168]), exemplified as 4.7 g fiber in a fluid comprising 1Kg cement 380 g water and 5 g thickener ([0253]-[0254]),  which is less than 200 bbl,  and the concentration of the fiber is  about 1.2 lbs/bbl, calculated by the examiner, which meets the claimed amount . 
Regarding claims 25 and 27-28,  Leidinger teaches the weight ratio of the fiber to the crystalline seed is up to 2.5 ([0156]), which is equivalent to up to about 28.5 wt.% of crystalline seed, which overlaps with the claimed amount.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the calcium carbonate seed at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 Regarding  the bulk density of claim 9,  since  Leidinger teaches  the same synthetic fiber of similar dimension  coated with the same amount of calcium carbonate,  the bulk density of the  fiber would naturally arise and be achieved by Leidinger’s fiber  with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  


Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Leidinger  as applied to claims 1, 4-7, 9-11, 21, 23-25 and 27-28 above,  in view of US2015/0159076A1 (Arias Prada).
The teachings of Leidinger are set forth above. 
Leidinger teaches the crystallization seed includes crystalline particles of calcium carbonate of  a size range of 10 nm to 10 µm ([0033] and ([0034]), which overlaps with the claimed length, thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Leidinger does not discloses aragonite crystals. 
Arias Prada teaches that the predominant crystalline form  of calcium carbonate is aragonite ([0030]).  
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize aragonite as the calcium carbonate crystallization seed attached to the fiber surface of Leidinger since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).   Further, since aragonite is the predominant crystalline forms of calcium carbonate,  one of ordinary skill would expect the calcium carbonate crystalline seed attached to the fiber surface of Leidinger would assemble and grow into larger crystals of aragonite ([0033]).  

(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive.
Appellant argues that Leidinger does not refer to loss circulation materials, or any materials that plug loss zones in a subterranean formation. The examiner disagrees.  Leidinger is directed to the use of modified fibers in oilfield applications, particularly in borehole cementing ([0001] and [0235]), which provides sufficient sealing and preventing the migration of gas and/or oil into underground reservoirs and/or the migration of water into the oil ([0232]-[0233]), i.e. which are loss zones.   Thus Leidinger is relevant to the plugging of loss zones in a subterranean formation.    
Appellant argues that Leidinger does not teach or suggest “at least partially plugging the loss zone”, however, Appellant acknowledges that “a person of skill would understand Leidinger as referring to adding modified fibers to borehole cement compositions prior to hardening, in order to provide improved cement compositions that maintain an adequate seal, even in instances where cracks form in the cement” (Appellant’s brief, page 6).   Thus Leidinger teaches improved cement compositions that  maintain an adequate seal (of the well bore, which is inherently a loss zone), which meets the limitation of “at least partially plugging the loss zone.”
Appellant argues that Leidinger does not teach or suggest the claimed “loss zone”.   The examiner disagrees.  As cited by Appellant, the instant specification refers the loss zones as “ voids, vugular zones, perforations, and natural or induced fractures” (Specification , page 11, line 31-33; Appellant’s  brief, page 6).  Leidinger teaches pumping a cement slurry incorporating the modified fibers into the borehole ([0235]), which meets the term “voids” or “perforations” thus the “loss zone”. Indeed, Leidinger  further discloses cracks of cement can lead to  migration of gas and /oil into underground water reservoirs and/or the migration of water into the oil ([0232]), therefore Leidinger’s  borehole meets the limitation of “a wellbore penetrating  at least a portion of a subterranean formation comprising a loss zone”, and the  borehole cementing sealing  meets the limitation of plugging  the loss zone. 
Appellant argues that Leidinger does not teach or suggest introducing “a treatment fluid that comprises .. . a fiber additive” into “a wellbore penetrating at least a portion of a subterranean formation comprising a loss zone” as the modified fibers of Leidinger is part of the cement composition that cracks.  The examiner disagrees.  Leidinger expressly discloses “ the fibers are preferably used in borehole cementing, comprising the steps of providing a cement slurry incorporating the fibers, pumping the slurry into the borehole and allowing the slurry to harden” ([0235]),  and providing sufficient sealing even under cracking ([0232]-[0233]), which meets the limitation of  introducing a treatment fluid that comprises a fiber additive into a wellbore penetrating at least a portion of a subterranean formation comprising a loss zone. The examiner further notes that instant claims do not exclude cement in the treatment fluid.  

 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
Conferees:
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766  

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.